Exhibit 10.20

 

[ex10-20_001.jpg] 

 

AGREEMENT

 

This AGREEMENT, effective February 15, 2017 (“EFFECTIVE DATE”) is made by and
between MDB Communications LLC, 41 University Drive, Suite 400-01, Newtown, PA
18940 (“CONSULTANT”), and Relmada Therapeutics, Inc., 275 Madison Ave, STE 702,
New York, NY, 10016 (“CLIENT”).

 

CONSULTANT provides a full range of financial, investor, digital media, and
public relations services, and CLIENT wishes to hire CONSULTANT to perform such
services.

 

Therefore, the parties, intending to be legally bound, agree as follows:

 

1. DESCRIPTION OF SERVICES

 

  A. Consulting Services. The services that will be provided by CONSULTANT
appear in Schedule A (“PROJECT’) and may be amended from time to time as agreed
in writing by the CLIENT and the CONSULTANT.

 

2. CONFIDENTIAL INFORMATION

 

  A. Confidential Information. CONSULTANT agrees to treat as confidential any
and all Confidential Information obtained from CLIENT. Notwithstanding the
foregoing, Confidential Information may be disclosed to the extent required by
any law or regulation of any governmental authority having jurisdiction over
CONSULTANT, with appropriate efforts made to maintain confidentiality.
“Confidential Information” shall mean all information received by CONSULTANT
from CLIENT, including, but not limited to, technical data, clinical study
materials, clinical study data, know-how, research, products, services,
customers, markets, software, developments, inventions, processes designs,
technology, intellectual property, drawings, engineering, regulatory affairs,
packaging, distribution, labeling, marketing, price lists, operating protocols,
advertising and business plans or finances, whether written or oral and whether
disclosed prior to, or subsequent to, the date hereof.

 

  B. Maintaining Confidential Information. CONSULTANT shall maintain
Confidential Information in confidence as set forth herein, for a period of five
(5) years beyond expiration of this Agreement. The foregoing obligations will
not apply to information that CONSULTANT can establish by written records: (a)
bad knowledge of prior to the receipt of the Confidential Information; (b) was
disclosed to CONSULTANT by a third party having the right to do so; (c) was, or
subsequently became, in the public domain through no fault of CONSULTANT, its
officers, directors, employees or agents; (d) was independently developed by
CONSULTANT without use of the Confidential Information; (e) was disclosed with
the written consent of CLIENT; or (I) was disclosed by CONSULTANT pursuant to
any judicial, governmental or stock exchange request, requirement or order, so
long as CONSULTANT provides CLIENT with sufficient prior notice to contest such
request, requirement or order.

 

 1 

 

 

[ex10-20_001.jpg]

 

3. COMPENSATION

 

In return for services, CLIENT agrees to pay CONSULTANT the compensation
described in Schedule B.

 

4. EXPENSES

 

CLIENT will reimburse all reasonable expenses incurred by the CONSULTANT in
connection with the CONSULTANT’s duties and responsibilities hereunder.

 

5. INDEPENDENT CONTRACTOR

 

It is the express intention of the CLIENT and CONSULTANT that the CONSULTANT
performs the work under the PROJECT as an independent contractor to CLIENT.
CONSULTANT expressly understands and agrees that CLIENT will not make any
deductions whatsoever from amounts due to CONSULTANT pursuant to this AGREEMENT
for federal, state or local taxes, FICA, FUTA, state unemployment tax or any
other tax, withholding or payment obligation.

 

6. OWNERSHIP

 

CONSULTANT agrees that all copyrightable material, notes, records, drawings,
designs, inventions, improvement, developments, discoveries and trade secrets
conceived, discovered, developed or reduced to practice by CONSULTANT, solely or
in collaboration with others, during the TERM of this AGREEMENT that relate in
any manner to the business of the CLIENT, in connection with its performance of
the services described or referred to herein (collectively, “INVENTIONS”) , are
to be the property of CLIENT. The CONSULTANT also agrees to assign (or cause to
be assigned) and hereby assigns fully to the CLIENT all INVENTIONS and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all INVENTIONS.

 

7. LIMITATION OF LIABILITY

 

  A. CONSULTANT shall perform its work hereunder in a professional manner and
under appropriate regulatory guidelines.

 

  B. EXCEPT AND TO THE EXTENT EXPRESSLY PROVIDED IN SECTION 7(A) AND IN LIEU OF
ALL OTHER WARRANTIES, CONSULTANT MAKES NO WARRANTIES, EXPRESS OR IMPLIED.

 

 2 

 

 

[ex10-20_001.jpg] 

 

  C. EXCEPT WITH RESPECT TO LIABILITY ARISING FROM BREACH OF SECTIONS 2 or 7(A),
CONSULTANT’S LIABILITY TO CLIENT HEREUNDER SHALL, IN NO EVENT, EXCEED THE
AMOUNTS PAID BY CLIENT TO CONSULTANT.         D. IN THE PERFORMANCE OF ITS
SERVICES HEREUNDER, CONSULTANT HAS THE RIGHT TO RELY ON INFORMATION SUPPLIED TO
CONSULTANT BY CLIENT.         E.

ALL CLAIMS BROUGHT BY ANY PARTY UNDER THIS AGREEMENT MUST BE COMMENCED WITHIN
ONE (1) YEAR OF THE EVENT GIVING RISE TO THE CLAIM.

 

8. OTHER OBLIGATIONS

 

CONSULTANT warrants to CLIENT that CONSULTANT is currently under no contract or
agreement that prevents the CLIENT from receiving the benefit of the
CONSULTANT’s services in accordance with the terms of the AGREEMENT. CONSULTANT
will inform CLIENT of conflicting obligations if they arise in future requests
for services by CLIENT under this AGREEMENT.

 

9. ASSIGNMENT

 

Either party may assign this AGREEMENT or its obligations or rights under this
AGREEMENT without prior consent of the other party to an affiliate or in
connection with the transfer or sale of all or substantially all of the portion
of its business to which this AGREEMENT relates, or in the event of its merger
or consolidation or change in control or similar transaction.

 

10. AMENDMENT

 

This AGREEMENT may be modified or amended if the amendment is made in writing
and is signed by both parties.

 

11. TERM AND TERMINATION

 

  A. Term. The term of this agreement shall commence as of the EFFECTIVE DATE
and shall continue until December 15, 2017, unless terminated as provided in
Section 11.B below (“TERM”); provided, however, that the TERM may be renewed for
successive periods by the mutual written agreement of both parties.

 

  B. Termination. Notwithstanding the foregoing, either party may terminate this
AGREEMENT at any time with or without cause during the initial term or any
renewal term upon giving thirty (30) days written notice to the other party.
Unless otherwise modified in writing and signed by both parties, during any
renewal period all the terms, conditions and provisions of this AGREEMENT shall
remain in full force and effect. In the event this AGREEMENT is terminated by
the CLIENT, CLIENT shall pay to CONSULTANT (i) any and all remaining payments
under Schedule B of the AGREEMENT and all incurred expenses relating to services
rendered prior to the termination date; and (ii) any other fees and expenses
CONSULTANT is required to incur due to non-cancellable obligations assumed
during the term and all other costs CONSULTANT may incur to terminate any other
obligations incurred du ring the term.

 



 3 

 

 

[ex10-20_001.jpg] 

 

12. SEVERABILITY

 

The waiver by any party of the breach or violation of any provision of this
AGREEMENT shall not operate as, or be construed to be, a waiver of any
subsequent breach of the same or another provision of the AGREEMENT. If any
provision of this AGREEMENT is held to be unenforceable for any reason, such
unenforceability shall not affect the remainder of this AGREEMENT, which shall
remain in full force and effect and be enforceable in accordance with its terms.

 

13. RESOLUTION OF DISPUTES

 

Except for the right of any party to apply to a court of competent jurisdiction
for a temporary restraining order, a preliminary injunction or other equitable
relief to preserve the status quo or prevent irreparable harm, any dispute,
other than disputes regarding the construction, validity or enforcement of
patents, CONSULTANT and CLIENT will attempt in good faith to resolve any
controversy or claim between the parties arising out of or relating to this
AGREEMENT promptly by negotiations between the parties for a period up to thirty
(30) days before resorting to a court of competent jurisdiction.

 

14. FORCE MAJEURE

 

No party to this AGREEMENT shall be liable or deemed to be in default for any
delay or failure of performance under this AGREEMENT or other interruption
resulting directly or indirectly from acts of God, civil or military authority,
acts of public enemy, war, accidents, fires, explosions, earthquakes, floods,
failures of transportation, strikes or other work interruptions by either
party’s employees or agents or any similar or dissimilar cause beyond the
reasonable control of either party.

 

15. NOTICE

 

Any notice to CONSULTANT or CLIENT, and any invoice to CLIENT given, made or
served for any purpose under this AGREEMENT shall be sufficient if given, made
or served either personally by a recognized overnight courier service; by
sending the same by first class pre-paid post; by email or facsimile; or by
delivering the same by band to CONSULTANT or CLIENT, as the case may be, at the
respective address set forth on the signature page to this AGREEMENT or at such
other address as each party may from time to time notify the other of in
writing. Any notice sent by post as provided in this Section shall be deemed to
have been given, made or served three (3) days after dispatch.

 



 4 

 

 

[ex10-20_001.jpg]

 

16. GOVERNING LAW

 

This AGREEMENT shall be governed by and construed in accordance with the Jaws of
the Commonwealth of Pennsylvania.

 

17. MISCELLANEOUS

 

Failure to insist upon compliance with any of the terms and conditions of this
AGREEMENT shall not constitute a general waiver or relinquishment of any such
terms or conditions, and the same shall remain at all times in full force and
effect. This AGREEMENT contains the entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersedes any and
all prior and contemporaneous agreements and understandings. The obligations of
the parties contained in Sections 2, 6, 7 and 13 shall survive the expiration of
this AGREEMENT. Any caption used in this AGREEMENT is inserted for convenience
and reference only and is to be ignored in the construction and interpretation
of the provisions hereof. This AGREEMENT may be signed in separate counterparts,
and electronic and/or facsimile signatures will be accepted as originals.

 



 5 

 

 

[ex10-20_001.jpg]

 

If the stated terms are acceptable, please indicate such agreement by signing
below.

 





FOR:

 

MDB Communications LLC

41 University Drive, Suite 400-01

Newtown, PA 18940  

 

FOR:

 

Relmada Therapeutics, Inc.

275 Madison Avenue, STE #702

New York, NY 10016  

      By: Michael D. Becker     By: Sergio Traversa   Title: President & Founder
    Title: CEO   Signature:  /s/ Michael D. Becker   Signature:  /s/ Sergio
Traversa Date: 2/15/17     Date: 2/15/17  

 



 6 

 

 

[ex10-20_001.jpg] 

 

Schedule A

 

Scope of Potential Services to be Provided by

CONSULTANT

 

CONSULTANT shall provide professional services to the CLIENT that may include
some, or all, of the following:

 

  ● Accounting and finance services

 

  ● Investor, media and public relations

 

  ● New, digital and social media

 

  ● Business development

 

  ● Project management

 



 7 

 

 

[ex10-20_001.jpg] 

 

Schedule B

 

Compensation to CONSULTANT

 

In return for services under the AGREEMENT, CLIENT agrees to pay CONSULTANT
US$210,000.00 that will be divided into three (3) equal installments of
US$70,000.00. CLIENT will pay the first installment in advance, due immediately
upon signing of the AGREEMENT, and the remaining two installments will be
invoiced and due on May 15, 2017 and September 15, 2017, respectively.

 

Any payments due hereunder which are not received by CONSULTANT within thirty
(30) days after the due date, shall incur a one and one-half percent (1.5%) late
fee, or the highest amount allowed by applicable law, whichever is lower, per
month until paid in full.

 

 

8

 

 